Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered March 15, 1982, convicting him of murder in the second degree (two counts) and arson in the second degree, upon a jury verdict, and imposing sentence. By decision and order dated May 15, 1989, this court reversed the judgment of conviction, on the law, and ordered a new trial (People v Fehr, 150 AD2d 601). By order dated February 13,1990, the Court of Appeals reversed the decision and order of this court and remitted the matter to this court for further proceedings (People v Fehr, 75 NY2d 836).
Ordered that the judgment is affirmed.
The defendant challenges the propriety of the trial court’s instructions to the jury regarding his failure to take the witness stand in his own behalf. The defendant’s challenge to the charge, however, is unpreserved for appellate review as a matter of law (see, People v Fehr, 75 NY2d 836, supra), and we decline to reach the issue in the exercise of our interest of justice jurisdiction (CPL 470.15 [5], [6]).
We have examined the defendant’s remaining contentions and find them to be without merit.
Mangano, P. J., Thompson, Bracken and Fiber, JJ., concur.